DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 4-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 4,346,869 (MacNeill).
Regarding claim 1, MacNeill teaches a gastric band configured to be positioned on a stomach to partition the stomach into a first portion and a second portion, and to provide a passage between the first and second portions of the stomach (The limitations “gastric” and “configured to be positioned on a stomach to partition the stomach… to provide a passage between the first and second portions of the stomach” are intended use. The clamp of MacNeill is capable of performing the claimed intended use as it is capable of being placed on a stomach to clamp tissue together to create a partition between two portions with a passage therebetween, see Figures 2-3.), the gastric band comprising: a partitioning section comprising a first end of the gastric band having a first arm (Figures 2-3, first jaw member, 12) with a bent end (Figures 2-3, end, 22) and a first elongate member extending a majority of a length of the gastric band and a second arm (Figures 2-3, second jaw member, 14) with a bent end (Figures 2-3, end, 24) and a second elongate member extending a majority of the length of the gastric band and at least a portion of the second elongate member spaced apart a first distance from at least a portion of the Figures 2-3; col. 2, lines 25-29); and a passage-forming section comprising a second end of the gastric band, and having a curved first passage-forming member and a curved second passage forming member extending substantially in a direction towards the partitioning section (curved passage-forming members: Figures 2-3, portion, 26, curved portions, 28 and 30), the first passage-forming member joining together with the bent end (22) of the first arm (12) and the second passage-forming member joining together with the bent end (24) of the second arm (14) of the partitioning section and spacing at least a portion of the bent ends (22, 24) apart by a second distance greater than the first distance (see annotated Figure 2; col. 2, lines 25-41).

    PNG
    media_image1.png
    321
    503
    media_image1.png
    Greyscale

Regarding claim 4, MacNeill teaches the first passage-forming member and the second passage-forming member (26, 28, 30) are formed of one-piece joining of the bent end (22) the first arm (12) to the bent end (24) of the second arm (14) (see Figures 2-3, and annotated Figure 2; col. 2, lines 25-41).
claim 5, MacNeill teaches the first and second arms (12, 14) of the partitioning section are in a parallel relation to one another (see Figure 2).
Regarding claim 6, MacNeill teaches an opening (Figure 4, groove, 34) in the second arm (14) (see Figure 4; col. 2, lines 42-55).
Regarding claim 7, MacNeill teaches the first elongate member and the second elongate member are a same length (see Figures 2-3).
Regarding claim 8, MacNeill teaches the gastric band further comprises at least one strap (Figures 2-3, arm, 44) coupled to the first and second arms (12, 14) of the partitioning section (col. 2, line 60-col. 3, line 14).
 Regarding claims 9, 10, and 13, MacNeill teaches a biasing section (Figures 2-3, arm, 44) includes a hinge and is configured to bias at least the first and second arms (12, 14) of the partitioning section to form the first and second portions of the stomach, wherein the biasing section (44) is further configured to bias the first and second passage-forming portions to form the passage between the first and second portions of the stomach (col. 2, line 60-col. 3, line 14).
Regarding claim 11, MacNeill teaches the biasing section (44) is disposed towards the distal end of the gastric band (see Figures 2-3).
Regarding claim 12, MacNeill teaches the biasing section (44) is disposed towards the proximal end of the gastric band (see Figures 2-3).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,346,869 (MacNeill) in view of U.S. Patent No. 6,015,417 (Reynolds, Jr.).
Regarding claim 14, MacNeill teaches a gastric band (The limitation “gastric” is intended use. The clamp of MacNeill is capable of being placed on a stomach, see Figures 2-3.), comprising: a first section having first and second arms (Figures 2-3, first jaw member, 12 and second jaw member, 14) spaced from one another a first distance when positioned on a stomach and configured to close walls of the stomach together to form a first compartment of the stomach and a second compartment of the stomach, said first section extending a majority of a length of said gastric band (see Figures 2-3; col. 2, lines 25-29; The limitation “positioned on a stomach and configured to close walls of the stomach together to form a first compartment of the stomach and a second compartment of the stomach” is intended use. The clamp of MacNeill is capable of performing the claimed intended use as it is capable of being placed on a stomach to clamp tissue together to create a partition between two portions, see Figures 2-3.); 
a second section disposed at an end of the gastric band opposite the first section, the second section having first and second portions, the first portion (Figures 2-3, curved portion, 28) coupled with the first arm (12) of the first section at a bent end (Figures 2-3, end, 22) of the first arm (12) and the second portion (Figures 2-3, curved portion, 30) coupled with the second arm (14) of the first section at a bent end (Figures 2-3, end, 24) of the second arm (14), and the first and second portions (28, 30) at least partially spaced from one another a second distance at the bent ends (22, 24) greater than the first distance (col. 2, lines 37-41; see Figures 2-3), the second section configured to form a passage between the first compartment of the stomach and the second compartment of the stomach, wherein the second section is curved along its entire length (entire lengths of both “first and second portions” forming the “second section” are Figures 2-3 and col. 2, lines 37-40), positioning the first and second arms (12, 14) opposite the second section and cantilevering from the second section (The limitation “configured to form a passage between the first compartment of the stomach and the second compartment of the stomach” is intended use. The clamp of MacNeill is capable of performing the claimed intended use as it is capable of being placed on a stomach to clamp tissue together to create a partition between two portions with a passage therebetween, see Figures 2-3.).
MacNeill does not teach the first and second arms each have at least one magnetic coupler configured to magnetically engage with each other to urge the band into a closed position.
However, Reynolds, Jr. teaches a gastric band (The limitation “gastric” is intended use. The clamp of Reynolds, Jr. is capable of being placed on a stomach, see Figures 12, 15, and 16.), comprising: a first section having first and second arms spaced from one another; a second section disposed at an end of the gastric band opposite the first section and having a curved portion; wherein the first arm has at least one magnetic coupler and the second arm has at least one magnetic coupler configured to magnetically engage with the first magnetic coupler to urge the band into a closed position (col. 2, lines 16-26; col. 3, lines 45-55; col. 3, line 67-col. 4, line 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second arms of MacNeill to each include at least one magnetic coupler that magnetically interact with each other to urge the band into a closed position as taught by Reynolds, Jr., because Reynolds, Jr. teaches providing such magnetic couplers provide “additional holding power to maintain the clip closed after it has been secured” (col. 2, lines 16-26; col. 3, line 67-col. 4, line 3).
claim 15, MacNeill in view of Reynolds, Jr. teaches all the limitations of claim 14. MacNeill teaches the passage formed by the second section provides a passage from the second compartment into an antrum of the stomach (The limitation “provides a passage from the second compartment into an antrum of the stomach” is functional language. The clamp of MacNeill is capable of being placed on a sufficiently small stomach to perform the claimed function. See Figures 2-3.).
Regarding claim 16, MacNeill in view of Reynolds, Jr. teaches all the limitations of claim 14. MacNeill teaches a biasing section (Figures 2-3, arm, 44) configured to bias at least the first and second arms (12, 14) of the first section to form the first and second compartments of the stomach (col. 2, line 60-col. 3, line 14; The limitation “to form the first and second compartments of the stomach” is intended use. The clamp of MacNeill is capable of being placed to perform the claimed function, see Figures 2-3.).
Regarding claim 17, MacNeill in view of Reynolds, Jr. teaches all the limitations of claim 14. MacNeill teaches the second section serves as a biasing section configured to bias at least the first and second arms of the first section (The limitation “serves as a biasing section configured to bias at least the first and second arms of the first section” is intended use. The curved portions 28 and 30 of the clamp of MacNeill perform the claimed function, col. 2, lines 37-41; see Figures 2-3.).
Regarding claim 18, MacNeill in view of Reynolds, Jr. teaches all the limitations of claim 14. MacNeill teaches the first elongate member and the second elongate member are a same length (see Figures 2-3).
Regarding claim 20, MacNeill teaches a gastric band configured to be positioned on a stomach to partition the stomach into a first portion and a second portion, and to provide a Figures 2-3.), the gastric band comprising: a partitioning section comprising a first end of the gastric band having a first arm (Figures 2-3, first jaw member, 12) with a bent end (Figures 2-3, end, 22) and a first elongate member extending a majority of a length of the gastric band and a second arm (Figures 2-3, second jaw member, 14) with a bent end (Figures 2-3, end, 24) and a second elongate member extending a majority of the length of the gastric band and spaced apart a first distance from the first elongate member (see Figures 2-3; col. 2, lines 25-29); and a passage-forming section comprising a second end of the gastric band, and having a curved member (Figures 2-3, portion, 26, curved portions, 28 and 30) joining together the bent ends (22, 24) of the first and second arm (12, 14) of the partitioning section and spacing the bent ends (22, 24) apart by a second distance greater than the first distance (see Figure 2; col. 2, lines 25-41).
MacNeill does not teach the respective elongate members of the first and second arms each have at least one magnetic coupler configured to magnetically engage with each other to urge the band into a closed position.
However, Reynolds, Jr. teaches a gastric band (The limitation “gastric” is intended use. The clamp of Reynolds, Jr. is capable of being placed on a stomach, see Figures 12, 15, and 16.), comprising: a first section having first and second arms spaced from one another; a second section disposed at an end of the gastric band opposite the first section and having a curved .
Terminal Disclaimer
The terminal disclaimer filed on 1 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,920,305, 9,814,614, and 10,369,036 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 1 February 2022 with respect to the rejection of claim 1 under 35 U.S.C. 102 citing MacNeill have been fully considered but they are not persuasive. Particularly, applicant contends the amendments to claim 1 emphasize the passage-forming section includes separate, curved passage-forming members that are not joined, and consequently that the passage-forming section “is not one integral piece” (arguments, page 7). The examiner does not find this argument to be persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., first and second passage-forming members are not joined, such that In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant’s arguments, see page 7, filed 1 February 2022, with respect to the rejection(s) of claim(s) 14, 20, and their dependents under 35 U.S.C. 102 citing MacNeill have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground(s) of rejection is made in view of MacNeill in view of Reynolds, Jr. as these references in combination better teach and/or suggest applicant’s claimed invention.
Applicant’s arguments, see page 8, filed 1 February 2022, with respect to the double patenting rejections have been fully considered and are persuasive in light of the proper terminal disclaimer noted above.  The rejections of 1 October 2022 have been withdrawn. 
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable for the reasons noted in the prior Office action if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed for the reasons noted in the prior Office action in light of the terminal disclaimer noted above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791